Citation Nr: 0535005	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for arthritis of the 
spine.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for a chronic 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1961 to April 1964.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The rating decision dated in June 2003, deferred the issue of 
entitlement to a bilateral foot disorder.  Thereafter, only 
the issue of entitlement to service connection for a right 
foot disorder was adjudication.  Accordingly, the issue of 
entitlement to service connection for a left foot disorder is 
referred to the RO for appropriate disposition. 

The issues of entitlement to service connection for a 
prostate disorder, a nervous disorder, arthritis of the spine 
and hips, right and left knee replacement and disc disease of 
the spinal cord, an initial compensable rating for hearing 
loss, and an initial rating in excess of 10 percent for 
status post nasal deviation, are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A right foot disorder has not been related to active 
service.

2.  There is no evidence of a current respiratory disorder 
that has been related to active service.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A respiratory disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in May 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for a VA 
examination and examinations were performed in April 2003.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service medical records do not reflect any relevant 
complaints or treatment for a right foot disorder or a 
respiratory disorder.  The March 1964 separation examination 
of the lungs and chest, feet, and lower extremities revealed 
normal findings.

A post-service annual certificate of physical condition, 
apparently provided by the veteran to the headquarters of the 
9th Marine Corps Reserve and Recruitment District in Kansas 
City, Missouri, in July 1965, refers to a history of foot 
trouble and swollen or painful joints.  It also notes 
previous operations to the nose and "a foot" without 
identifying the dates of those operations.  The veteran 
denied previous problems with hay fever, chronic cough, 
tuberculosis, or sinusitis.  The veteran also denied any 
history of dyspnea or asthma.  

An October 1995 private chest x-ray revealed negative 
findings.  March 1999 private chest x-rays revealed no 
significant diaphragmatic or pleural abnormality, and the 
impression was no evidence of any acute infiltrate.  However, 
an April 2000 computerized tomography scan (CT) of the 
abdomen revealed a small amount of atelectasis or scarring at 
the left lung base.

A June 2001 VA examination of the respiratory system 
indicated negative findings.  The diagnosis included disuse 
atrophy of the lower extremity due to previous knee 
replacements, degenerative joint disease of the knees, feet, 
and hand, and fracture of the left first metatarsal, which 
caused pain in the performance of daily activities.

VA x-rays of the feet in June 2001 indicated healed fracture 
deformities of the right 1st metatarsal and proximal phalanx 
with a prosthetic wedge at the 1st metatarsal phalangeal 
joint, and a healed fracture of the left 1st metatarsal was 
also observed.  The 1st metatarsal and phalanges on both 
sides were also noted to be osteopenic relative to the rest 
of the bones in both feet, and minimal osteoarthritis change 
was observed in all other joints of both feet.  

In statements submitted in July 2002, the veteran's sister 
and friend, M. K., noted the changes in the veteran following 
his return from the service.  M. K. also noted that following 
his return from the service, the veteran was vulnerable to 
any cold or flu and was constantly on antibiotics.

Private medical records from July 2002 note that the veteran 
denied any coughing, dyspnea, chest pain, or wheezing.  A 
February 2003 private hospital CT of the sinuses revealed an 
impression of sinus disease, with partial obstruction of the 
right osteomeatal unit.

At an April 2003 VA examination, the veteran complained of 
pain and difficulty in walking due to the condition of his 
feet.  He gave a history of three surgeries on his feet, two 
on the right side and one on the left.  He reported that the 
problem had been ongoing since 1962, and was now worse.  
While in Okinawa, the veteran reported that he fell off a 
hill, and somehow injured both feet.  It was necessary to 
consult a doctor, and within one week, he had right foot 
surgery and a cast was put in place.  When his foot was 
somewhat better, he was returned to regular duty, but the 
right foot began to hurt, as did the left foot near the big 
toe joint.  After the service, he had further treatment on 
his big toes about 15 years ago.  Examination of the right 
foot at this time revealed a mild pes planus, but that the 
veteran could tip toe without any problem.  There was a 
hallux valgus deformity of 20 degrees and well-healed 
surgical scar over the dorsum.  The veteran complained of 
pain at the metatarsophalangeal joint of the big toe.  There 
was no evidence of hammertoes.  X-rays were noted to reveal 
status post surgery involving the first metatarsophalangeal 
joint area, and increased skeletal changes around the first 
metatarsophalangeal joint suggested bony injuries in the 
past.  The diagnosis was history of injury to both feet 
followed by surgical correction in the past, currently with 
mild flat feet, bilaterally, and evidence of previous 
surgeries involving the 1st metatarsophalangeal joints and 
hallux valgus with mild tenderness of the metatarsophalangeal 
joint on the right.  

In a memorandum, dated in October 2003, the April 2003 VA 
examiner reviewed the veteran's claims folder and noted that 
the veteran had undergone surgery on both of his feet.  The 
examiner opined that the diagnosis of flat feet was not 
likely due to the result of surgical correction or injury in 
service, and the hallux valgus of the right big toe was not 
likely due to or the result of the previous surgery with a 
history of injury.

At the veteran's personal hearing before the RO in May 2004, 
the veteran testified that he underwent surgery to his foot 
after falling off a hill during service.  He claimed that as 
a result of his foot injury, he had never walked straight.  
He also asserted that as a result of pneumonia in his left 
lung during service, he would catch the flu or something 
every single year.  He submitted that every x-ray revealed 
this lung damage and that he could not take cold weather.  He 
testified that he initially contracted pneumonia during 
training in boot camp, and then later broke his toe in 
Okinawa.  Surgery was then performed on the toe at Camp 
Schwab, and that foot had never been the same.  He later had 
surgery on the left foot after he left the service.  The 
veteran had two lifetime plastic lifts to help with his foot 
problems and stated that his surgical scars itched when his 
shoes were too tight.

II.  Analysis

The Board has carefully reviewed the evidence and first notes 
that with respect to the issue of entitlement to service 
connection for a chronic respiratory disorder, the service 
medical records are entirely negative for any evidence of a 
respiratory disorder while in service.  Further, while there 
is CT evidence of a small amount of atelectasis or scarring 
at the left lung base in April 2000, this evidence has not 
been interpreted by any physician to be associated with any 
current respiratory disability.  In fact, the June 2001 VA 
examination of the respiratory system indicated negative 
findings, and medical records from July 2002 reflect that the 
veteran denied any relevant respiratory symptoms.  

Although the veteran has testified that he currently has a 
lung disorder that is related to the pneumonia he experienced 
in service, he has not demonstrated any special education or 
medical training that enables him to diagnosis a lung 
disorder or to express an opinion on medical causation with 
respect to any such disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, there is no medical evidence of a current lung 
disorder that is related to military service.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of 
a current disability, service connection for a respiratory 
disorder is not warranted.  

With respect to the claim for service connection for a right 
foot disorder, the veteran's active duty service medical 
records are entirely negative for any complaints or findings 
of a right foot disorder.  The April 2003 VA feet examination 
revealed mild pes planus on the right and hallux valgus of 
the right big toe, and x-rays on June 2001 indicated mild 
osteoarthritis in the joints of both feet.  

Although current right foot disorders have been shown by the 
evidence of record, there is no medical evidence linking 
these diagnoses to service.  The April 2003 VA examiner 
opined in October 2003 that the diagnosis of flat feet was 
not likely due to the result of any surgical correction or 
injury in service, and the hallux valgus of the right big toe 
was not likely due to or the result of a previous surgery, 
with a history of injury.

Due consideration has been given to the veteran's testimony 
and statements of record with regard to an injury he incurred 
while serving in Okinawa.  The veteran's lay testimony is 
competent to establish the occurrence of an injury.  However, 
his sworn testimony and other statements are not competent 
evidence to establish the etiology of his current right foot 
disorder.  As noted above, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his current right foot disorders are the 
result of any injury over four decades ago.  Espiritu, 2 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
 
As such, the fact remains that there is no competent evidence 
on file linking the veteran's current right foot disorders to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  As there is no 
evidence which provides the required nexus between military 
service and the current right foot disorders, service 
connection for a right foot disorder is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right foot disorder is denied.

Service connection for a chronic respiratory disorder is 
denied.


REMAND

With respect to the claims for service connection for a 
nervous disorder and a prostate disorder, the Board's review 
of the record does not reflect the existence of any letter 
from the RO that would constitute a VCAA notice letter as to 
these claims.  Thus, the Board finds that the veteran should 
be provided with an additional letter pursuant to the VCAA as 
to these specific issues, advising him of the evidence 
necessary to substantiate the claims, and the respective 
obligations of VA and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
should also be asked to provide any evidence in his 
possession that pertains to these claims.  

In addition, the veteran has asserted a relationship between 
the veteran's fall in service and current arthritis of the 
spine and hips, and the May 2002 private medical statement 
from Dr. H. implies a relationship between osteoarthrosis of 
the hip and back, and trauma during active service.  

Therefore, the Board finds that further evidentiary 
development should be undertaken as to the claim for service 
connection for arthritis of the spine and hips, and that this 
development should include affording the veteran an 
appropriate examination to determine whether it is at least 
as likely as not that any current arthritis of the spine and 
hips is related to an injury during active service.

The July 2003 substantive appeal expressed disagreement with 
the rating decision dated in June 2003 that denied the claims 
for service connection for bilateral knee replacement and 
disc disease of the spinal cord, and the ratings assigned for 
status postnasal deviation and bilateral hearing loss in the 
June 2003 rating decision.  The veteran was never furnished 
with a statement of the case as to these issues.  
Consequently, the Board is now required to remand these 
claims for issuance of an appropriate statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that any 
notification and development action 
required by the VCAA is completed.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and satisfied 
as to the issues of entitlement to 
service connection for a psychiatric 
disorder and a prostate disorder.  

2.  The veteran must be afforded an 
appropriate VA examination to determine 
the etiology of any spine or hip 
disorder, to include arthritis.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
must be performed, and all findings 
reported in detail.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed spine or hip disorder, to 
include arthritis if found, is related to 
the veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the claims for service 
connection for bilateral knee replacement 
and disc disease of the spinal cord, and 
the ratings assigned for status post 
nasal deviation and bilateral hearing 
loss on the increased rating issue, is 
necessary.  38 C.F.R. § 19.26 (2005).  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal to the June 2003 
rating decision denying these claims must 
be filed.  38 C.F.R. § 20.202 (2005).  If 
the veteran perfects the appeal as to any 
of these issue, the case must be returned 
to the Board for appellate review.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for a psychiatric disorder, a 
prostate disorder, and arthritis of the 
spine and hips must be readjudicated.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


